DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2017/0166729).
Regarding claims 1-8:  Hu et al. teach a composition comprising 100 parts by weight of a resin with an active unsaturated bond, 10 parts by weight of triallyl isocyanurate, 10 parts by weight of divinylbenzene, and 60 parts by weight of compound A [Example 12; Table 3].  Compound A is the same as the structure of instant claim 6 [, 0078, 0108].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select SA-9000:  Methacrylate-terminated polyphenylene ether resin [0096; Examples] as the resin with an active unsaturated bond in Hu et al.  It is a simple substitution of one known element for another to obtain predictable results.  When the composition is cured [0069, 0072, 0113-0118], it will comprise a composition comprising the claimed resin and flame retardant.

Regarding claim 10:  Example 12 of Hu et al. comprises a flame retardant, silicon dioxide, solvent, toughening agents, and a curing accelerator [Table 3].  

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Hu et al. does not teach prepolymerization of the composition.  This is not persuasive because Hu et al. teach all of the structural requirements of claim 1.  
Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

The Applicant has alleged that the skilled artisan would have no motivation to prepolymerize the composition of E12.  This is not persuasive because Hu et al. specifically teach that E12 is prepolymerized (i.e. semi-cured) [0113].
The Applicant has alleged unexpected results due to prepolymerization.  This is not persuasive for the following reasons:
1)  The claims are composition claims, and not method claims.  The claims do not specify in what order the components are added to the composition.
2)  The claims are not commensurate is scope with the data provided.
3)  The Applicant has not demonstrated unexpected results over the closet prior art, which is Hu et al.  Hu et al. teach prepolymerization [0069, 0072, 0073, 0113-0118].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763